                                          Case 3:20-cv-01217-MMC Document 54 Filed 08/31/20 Page 1 of 7




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7                                                       Case No. 19-md-02918-MMC
                                         IN RE: HARD DISK DRIVE
                                  8      SUSPENSION ASSEMBLIES                            ORDER DENYING DEFENDANT SAE
                                         ANTITRUST LITIGATION                             MAGNETICS (H.K.) LTD.'S MOTION
                                  9                                                       TO DISMISS COMPLAINTS FOR
                                         _________________________________                LACK OF PERSONAL JURISDICTION
                                  10     This Document Relates to:
                                  11          ALL ACTIONS

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court is defendant SAE Magnetics (H.K.) Ltd.'s ("SAE") "Motion to

                                  15   Dismiss Complaints for Lack of Personal Jurisdiction," filed April 17, 2020. Seagate

                                  16   Plaintiffs, Reseller Plaintiffs, and End-User Plaintiffs have filed a joint opposition, to which

                                  17   SAE has replied. Having read and considered the papers filed in support of and in

                                  18   opposition to the motion, the Court rules as follows.1

                                  19                                          BACKGROUND

                                  20          The above-titled multidistrict litigation consists of claims asserted by three groups

                                  21   of plaintiffs: (1) Seagate Plaintiffs, which allege they manufacture and sell hard disk

                                  22   drives ("HDDs"), (2) Reseller Plaintiffs, which allege they purchased HDDs for resale, and

                                  23   (3) End-User Plaintiffs, who allege they purchased HDDs, or products containing HDDs,

                                  24   for personal use. In each of the three operative complaints, plaintiffs allege that SAE and

                                  25   the other named defendants entered into a conspiracy to fix the prices of suspension

                                  26   assemblies, which commodities are necessary components of HDDs, and that plaintiffs,

                                  27
                                              1
                                  28              By order filed July 10, 2020, the Court took the matter under submission.
                                          Case 3:20-cv-01217-MMC Document 54 Filed 08/31/20 Page 2 of 7




                                  1    as a result, paid supracompetitive prices for suspension assemblies or products that

                                  2    included suspension assemblies. Based on said allegations, plaintiffs assert antitrust

                                  3    claims under the Sherman Act and various state statutes as well as claims under state

                                  4    laws prohibiting unfair competition.

                                  5           By the instant motion SAE, which is located in Hong Kong, argues the claims

                                  6    alleged against it in the three complaints are subject to dismissal for lack of personal

                                  7    jurisdiction.

                                  8                                          LEGAL STANDARD

                                  9           To exercise personal jurisdiction over a defendant, "due process requires that the

                                  10   defendant have certain minimum contacts with the forum state such that the maintenance

                                  11   of the suit does not offend traditional notions of fair play and substantive justice." See

                                  12   Ranza v. Nike, Inc., 793 F.3d 1059, 1068 (9th Cir. 2015) (internal quotation and citation
Northern District of California
 United States District Court




                                  13   omitted). "The strength of contacts required depends on which of the two categories of

                                  14   personal jurisdiction a litigant invokes: specific jurisdiction or general jurisdiction." Id.

                                  15          A court has specific jurisdiction over a defendant if (1) "the defendant has

                                  16   purposefully directed his activities at residents of the forum," (2) "the litigation results from

                                  17   alleged injuries that arise out of or relate to those activities," and (3) the exercise of

                                  18   jurisdiction over the defendant would not be "unreasonable." See Burger King Corp. v.

                                  19   Rudzewicz, 471 U.S. 462, 472, 477 (1985) (internal quotation and citation omitted).2

                                  20          "The plaintiff bears the burden on the first two prongs." Boschetto v. Hansing, 539

                                  21   F.3d 1011, 1016 (9th Cir. 2008). To meet its burden, "the plaintiff need only make a

                                  22   prima facie showing of the jurisdictional facts." See id. at 1015. Where a defendant does

                                  23   not rely on evidence to contradict the complaint, the "allegations in the plaintiff's

                                  24   complaint must be taken as true," see id., and the complaint is subject to dismissal only if

                                  25   the factual allegations, assumed true, are insufficient to support a finding that the

                                  26   plaintiff's claim arises "out of sufficient minimum contacts with [the forum]," see Butcher's

                                  27
                                              2
                                  28              Plaintiffs do not assert the Court has general jurisdiction over SAE.

                                                                                       2
                                          Case 3:20-cv-01217-MMC Document 54 Filed 08/31/20 Page 3 of 7




                                  1    Union Local No. 498 v. SDC Investment, Inc., 788 F.2d 535, 540 (9th Cir. 1986). Where

                                  2    a defendant offers evidence to controvert the factual allegations in the complaint, the

                                  3    plaintiff must offer evidence that "support[s] a finding of jurisdiction." See Data Disc, Inc.

                                  4    v. Systems Technology Assoc., Inc., 557 F.2d 1280, 1285 (9th Cir. 1977). In either

                                  5    instance, if the plaintiff makes the requisite prima facie showing, the defendant has the

                                  6    burden to "present a compelling case that the presence of some other considerations

                                  7    would render jurisdiction unreasonable." See Burger King, 471 U.S. at 477.

                                  8                                            DISCUSSION

                                  9    A. Sherman Act Claims

                                  10          The Court first considers whether personal jurisdiction exists as to the Sherman

                                  11   Act claims asserted by plaintiffs against SAE, which claims, as set forth above, are based

                                  12   on SAE's alleged entry into the above-referenced price-fixing conspiracy. See Action
Northern District of California
 United States District Court




                                  13   Embroidery Corp. v. Atlantic Embroidery, Inc., 368 F.3d 1174, 1180 (2004) (holding

                                  14   "[p]ersonal jurisdiction must exist for each claim asserted against a defendant").

                                  15          1. Purposeful Direction

                                  16          As explained above, a plaintiff, to establish a court's jurisdiction over a defendant,

                                  17   must first show the defendant purposefully directed its activities toward residents of the

                                  18   applicable forum. For purposes of determining whether SAE has the requisite contacts

                                  19   with the forum, the Court considers SAE's contacts with the United States. See GoVideo,

                                  20   Inc. v. Akai Electric Co., 885 F.2d 1406, 1407, 1417 (9th Cir. 1989) (holding, with respect

                                  21   to Sherman Act claims, courts "examine the [defendant's] national contacts" when

                                  22   determining whether personal jurisdiction exists).

                                  23          In that regard, as the Ninth Circuit has observed, "[a] showing that a defendant

                                  24   purposefully directed [its] conduct toward a forum . . . usually consists of evidence of the

                                  25   defendant's actions outside the forum . . . that are directed at the forum, such as the

                                  26   distribution in the forum . . . of goods originating elsewhere." See Schwarzenegger v.

                                  27   Fred Martin Motor Co., 374 F.3d 797, 803 (9th Cir. 2004).

                                  28          Here, SAE, relying on evidence it "does not, and has never, sold, supplied, or
                                                                                     3
                                          Case 3:20-cv-01217-MMC Document 54 Filed 08/31/20 Page 4 of 7




                                  1    marketed HDD suspensions as stand-alone products in the United States or elsewhere"

                                  2    (see Lim Decl. ¶ 9), argues plaintiffs lack any basis to show SAE engaged in activities

                                  3    directed at the United States. In their opposition, plaintiffs do not contend SAE sold,

                                  4    supplied, or marketed "stand-alone" HDD suspension assemblies. Rather, plaintiffs offer

                                  5    evidence that, during the relevant time period, SAE, on a regular basis, sold to Seagate,

                                  6    as well as to other customers in the United States, head gimbal assemblies ("HGAs"), a

                                  7    component of HDDs. (See Sheanin Decl. Ex. B.) Additionally, plaintiffs offer evidence

                                  8    that SAE, during such period, conducted meetings in the United States with two of those

                                  9    customers. (See id. Exs. J, K.) Such evidence is sufficient to support a finding of

                                  10   purposeful direction. See Schwarzenegger, 374 F.3d at 803.

                                  11          Accordingly, the Court finds plaintiffs have made a prima facie showing that SAE

                                  12   purposefully directed its activities toward residents in the United States.
Northern District of California
 United States District Court




                                  13          2. Relationship Between Claims and Defendant's Forum-Related Activities

                                  14          The next issue is whether the litigation results from alleged injuries arising out of or

                                  15   relating to the above-referenced activities, namely, SAE's sales of HGAs to customers in

                                  16   the United States. In that regard, SAE argues, HGAs are "not at issue in this matter"

                                  17   (see SAE's Reply at 1:5-7), and, consequently, any evidence of its HGA sales and sales

                                  18   activities in the United States do not support personal jurisdiction. As set forth below, the

                                  19   Court disagrees.

                                  20          Plaintiffs offer evidence, undisputed by SAE, that "HGAs are an integrated

                                  21   component comprising suspension assemblies, a slider, and a read/write" (see Floeder

                                  22   Decl. ¶ 5), and that all HDDs contain HGAs (see Sheanin Decl. Ex. A (Doc. No. 228-2

                                  23   p.9)) (describing HDD as device that writes or reads data using "magnetic head" and

                                  24   describing HGA as "component" of HDD that combines magnetic head and suspension

                                  25   assembly). Plaintiffs allege that SAE, prior to selling its HGAs, "coordinated" with other

                                  26   defendants, all of which then "agreed upon [the] prices" they would charge to customers

                                  27   who wished to purchase HGAs and/or suspension assemblies (see End-User Pls.'

                                  28   Consolidated Class Action Compl. ("End-User Pls.' Compl.") ¶ 137)), an allegation SAE
                                                                                     4
                                          Case 3:20-cv-01217-MMC Document 54 Filed 08/31/20 Page 5 of 7




                                  1    has not disputed. Similarly, SAE has not disputed plaintiffs' allegation that SAE and other

                                  2    defendants entered into agreements to "allocate" customers among themselves, such as

                                  3    SAE's agreement with defendant Magnecomp Precision Technology ("MPT"), whereby

                                  4    MPT agreed "not to quote pricing for a particular HDD suspension assembly project

                                  5    directly to Samsung or Western Digital [and] instead allow[ed] SAE to quote pricing for

                                  6    head gimbal assemblies that incorporated MPT's HDD suspension assemblies to those

                                  7    customers." (See End-User Pls.' Compl. ¶ 139; Reseller Pls.' Corrected Consolidated

                                  8    Amended Compl. ¶ 78.)

                                  9           Accordingly, the Court finds plaintiffs have made a prima facie showing that the

                                  10   Sherman Act claims arise out of or relate to SAE's forum-related activities.

                                  11          3. Unreasonableness

                                  12          As noted, where, as here, a plaintiff makes a prima facie showing as to the first
Northern District of California
 United States District Court




                                  13   two factors, the defendant "must present a compelling case that the presence of some

                                  14   other considerations would render jurisdiction unreasonable." See Burger King, 471 U.S.

                                  15   at 477. To determine whether a defendant has made such a showing, a court must

                                  16   "balance" seven "factors," specifically, "(1) the extent of the defendant['s] purposeful

                                  17   interjection into the forum state's affairs; (2) the burden on the defendant of defending in

                                  18   the forum; (3) the extent of conflict with the sovereignty of the defendant['s] state; (4) the

                                  19   forum state's interest in adjudicating the dispute; (5) the most efficient judicial resolution

                                  20   of the controversy; (6) the importance of the forum to the plaintiff's interest in convenient

                                  21   and effective relief; and (7) the existence of an alternative forum." See Core-Vent Corp.

                                  22   v. Nobel Industries AB, 11 F.3d 1482, 1487-88 (9th Cir. 1993).

                                  23          Here, SAE argues it would be unreasonable to require it to defend the instant

                                  24   action in the Northern District of California, a venue "located some 5,000 miles from its

                                  25   principal place of business, despite [its] lack of any sales of HDD suspensions in the

                                  26   United States" (see Def.'s Mot. at 11:25), which argument the Court understands to

                                  27   pertain to the second and first factors, respectively.

                                  28          As set forth above, plaintiffs' claims arise out of SAE's sales of HGAs (which, as
                                                                                      5
                                          Case 3:20-cv-01217-MMC Document 54 Filed 08/31/20 Page 6 of 7




                                  1    noted include suspension assemblies) in the United States, not SAE's sales of stand-

                                  2    alone suspension assemblies, and, consequently, the Court finds the first factor weighs in

                                  3    favor of exercising jurisdiction. Although a reasonable inference can be drawn that SAE,

                                  4    given its location in Hong Kong, may, to some extent, find it burdensome to defend

                                  5    against claims in this district, SAE fails to identify any particular burden it would face,

                                  6    other than to note "the witnesses and evidence necessary to resolve [p]laintiffs' claims

                                  7    are likely located outside the United States in places like Hong Kong." (See id. at 111:28

                                  8    - 12:2.) SAE has not, however, asserted, let alone shown, it would be unable to call any

                                  9    such witness or submit any such evidence if the matter were tried here. The second

                                  10   factor thus weighs, at best, only slightly against the exercise of jurisdiction. See Hirsch v.

                                  11   Blue Cross, Blue Shield of Kansas City, 800 F.2d 1474, 1481 (9th Cir. 1986) (holding,

                                  12   unless "inconvenience is so great as to constitute a deprivation of due process, it will not
Northern District of California
 United States District Court




                                  13   overcome clear justifications for the exercise of jurisdiction").3 As to the third through

                                  14   seventh factors, SAE makes no argument, nor is it otherwise apparent any such factor

                                  15   weighs against the exercise of jurisdiction.

                                  16          Accordingly, the Court finds SAE has failed to make a compelling showing that the

                                  17   exercise of jurisdiction in the Northern District of California would be unreasonable.

                                  18                 c. Summary

                                  19          SAE has not shown the Sherman Act claims asserted against it are subject to

                                  20   dismissal for lack of personal jurisdiction.

                                  21   B. State Law Claims

                                  22          In their respective complaints, plaintiffs assert claims arising under state antitrust

                                  23   statutes and state statutes prohibiting unfair competition. All such state law claims are

                                  24
                                              3
                                  25          Moreover, as plaintiffs point out, SAE, in a patent infringement action filed in the
                                       Western District of Pennsylvania, took the position that it should not be subject to
                                  26   personal jurisdiction in that forum because it was "amenable to suit in California." See
                                       Lambeth Magnetic Structures, Inc. v. Toshiba Corp., 2017 WL 782892, at *6 (W. D.
                                  27   Penn. March 1, 2017).

                                  28
                                                                                      6
                                          Case 3:20-cv-01217-MMC Document 54 Filed 08/31/20 Page 7 of 7




                                   1   based on the same facts as those upon which plaintiffs base their Sherman Act claims.

                                   2   Under such circumstances, the Court finds it appropriate to exercise pendent personal

                                   3   jurisdiction over the state law claims. See Action Embroidery Corp., 368 F.3d at 1180-81

                                   4   (holding district court has discretion to exercise "pendent personal jurisdiction" over claim

                                   5   "aris[ing] out of a common nucleus of operative facts with a claim . . . over which the court

                                   6   does have personal jurisdiction").4

                                   7          Accordingly, SAE has not shown the state law antitrust and unfair competition

                                   8   claims asserted against it are subject to dismissal for lack of personal matter jurisdiction.

                                   9                                          CONCLUSION

                                  10          For the reasons stated above, SAE's motion to dismiss for lack of personal

                                  11   jurisdiction is hereby DENIED.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: August 31, 2020
                                                                                                MAXINE M. CHESNEY
                                  15                                                            United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25          4
                                                 Seagate Plaintiffs also assert against SAE a claim for breach of contract, which
                                  26   claim is based on SAE's alleged breach of the terms of a nondisclosure agreement. By
                                       order filed August 26, 2020, the Court dismissed that claim with leave to amend. If
                                  27   realleged in an amended complaint, the Court finds, for the reasons stated by plaintiffs,
                                       SAE has consented to personal jurisdiction with respect to such claim in light of the forum
                                  28   selection clause set forth in the nondisclosure agreement.

                                                                                     7
